

115 S734 RS: To extend a project of the Federal Energy Regulatory Commission involving the Cannonsville Dam.
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 102115th CONGRESS1st SessionS. 734[Report No. 115–83]IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 24, 2017Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo extend a project of the Federal Energy Regulatory Commission involving the Cannonsville Dam.
	
		1.Extension of time for a Federal Energy Regulatory Commission project involving Cannonsville Dam
 (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 13287, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence construction of the project for up to 4 consecutive 2-year periods after the required date of the commencement of construction described in Article 301 of the license.
			(b)Reinstatement of expired license
 (1)In generalIf the required date of period required for the commencement of construction of the project described in subsection (a) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of that date of expiration.
 (2)ExtensionIf the Commission reinstates the license under paragraph (1), the first extension authorized under subsection (a) shall take effect on the date of that expiration.May 24, 2017Reported with amendments